711 N.W.2d 30 (2006)
474 Mich. 1069
STATE FARM FIRE & CASUALTY COMPANY, Plaintiff-Appellee,
v.
Holly Marie WILLIAMS and Jack Hansen, Defendants, and
Estate of Laura Beth Williams, Defendant-Appellant.
Docket No. 129504, COA No. 254536.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the June 14, 2005 judgment of the Court of Appeals is considered, *31 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.